Citation Nr: 1827842	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  13-29 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to a higher rating for lumbar spine spondylolisthesis with degenerative disc disease (DDD), currently rated as 20 percent disabling.

2. Entitlement to a total disability rating based on individual employability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1989 to December 1996 and from September 2002 to July 2003.
 
These matters come to the Board of Veterans' Appeals (Board) on appeal from November 2010 and November 2013 rating decisions of the Department of Affairs (VA) Regional Office (RO) in North Little Rock, Arizona.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA thoracolumbar disability benefits examination in November 2013.  Subsequent to the VA examination, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file does not show that the November 2013 VA examination included testing compliant with Correia.  In light of the fact that this examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, the Veteran should be afforded a new VA examination for his lumbar spine disability before a decision can be rendered on his claim. 

The Board also notes that the Court recently issued an opinion addressing whether a VA examiner is permitted to decline to offer an estimate as to additional functional loss during flare-ups if the veteran is not undergoing a flare-up at the time of the examination.  In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that the Board may accept a VA examiner's assertion that he or she cannot offer such an opinion without resorting to speculation only after it determines that the examiner's conclusion is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed.  It must be clear that such an opinion is not procurable based on a lack of knowledge among the "medical community at large" and not merely on a lack of expertise, insufficient information, or unprocured testing on the part of the specific examiner. 

Accordingly, an examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  To be adequate, an examination although acknowledging that the Veteran was not then suffering from a flare of any conditions, must also ascertain adequate information; i.e. frequency, duration, characteristics, severity, or functional loss-regarding flares by alternative means.  Furthermore, the examiner must offer an estimate as to additional functional loss during flares regardless of whether the veteran was undergoing a flare-up at the time.  Sharp v. Shulkin, 29 Vet. App. 26 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The November 2013 VA examination indicated that the Veteran had daily flare-ups attributed to sitting and standing causing limitations with activities of daily living, but the examiner did not provide an estimate of additional functional loss.  This response does not meet the standards presented by the recent holding in Sharp. Therefore, Veteran should be afforded a new VA examination for his lumbar spine disability before a decision can be rendered on his claim.

In addition, a statement of the case (SOC) adjudicating the lumbar spine increased rating claim was issued in October 2013.  However, additional evidence as associated with the claims file after the October 2013 SOC, to include the November 2013 DBQ. As it was VA that added VA records to the claims file, not the Veteran that submitted evidence, the waiver provisions of 38 C.F.R. § 20.1304(c) (2017) are not for application.  The claim must be remanded for issuance of a supplemental SOC (SSOC).

As for the remaining TDIU claim on appeal, the RO has not issued a SOC for the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that, when an appellant files a timely notice of disagreement (NOD) as to a particular issue and no SOC is furnished, the Board should remand, rather than refer, the claim for issuance of a SOC. See Manlicon v. West, 12 Vet. App. 238   (1999).  Under this circumstance, a SOC concerning the issue of entitlement to a TDIU should be issued.

Accordingly, the case is REMANDED for the following action:

1. Ensure that the Veteran is scheduled for an appropriate VA examination to determine the nature and extent of his service-connected lumbar spine disability. The examiner must review the claims file in conjunction with the examination. 

The examiner should describe the nature and severity of all manifestations of the Veteran's lumbar spine disability.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension and forward flexion.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree of flexion and/or extension at which such pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination. 

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158   (2016), the examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

If the examiner determines the Veteran is not currently suffering from a flare of any conditions, the examiner must also ascertain adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding flares by alternative means.  The examiner must offer an estimate as to additional functional loss during flares regardless of whether the veteran is undergoing a flare-up at the time. 

A complete rationale for all opinions expressed is required.  If the examiner determines that a requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The examiner must comment on the functional impairment caused by the Veteran's lumbar spine disability.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

2. Readjudicate the claims on appeal.  If any benefit sought is not granted in full, the AOJ must furnish to the Veteran and his representative an SSOC that takes into consideration all evidence of record including that added to the record after the SOC was issued.  Afford an appropriate period of time for response.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




